Case 1:19-cv-22154-DPG Document 33 Entered on FLSD Docket 05/26/2020 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 1:19-cv-22154-GAYLES

  CMA CGM S.A.,

         Plaintiff,
  v.

  YACHT EXPORT LLC and CROSSNET
  INTERNATIONAL TRANSPORTATION,
  INC.,

        Defendants.
  ___________________________________/


                                              ORDER

         THIS CAUSE comes before the Court on Plaintiff’s Motion for Default Judgment Under

  Fed. R. Civ. P. 55(b)(2) (the “Motion”) against Defendant Yacht Export LLC [ECF No. 28]. The

  Court has reviewed the Motion and the record and is otherwise fully advised.

         1.      Plaintiff brought this action against Defendants Yacht Export LLC and Crossnet

  International Transportation, Inc. seeking damages arising from a breach of contract and unpaid

  detention, demurrage, storage, and/or other costs pursuant to ocean bills of lading and carrier’s

  tariff. [ECF No. 1].

         2.      Plaintiff served Crossnet International Transportation, Inc. on May 31, 2019, and

  Yacht Export LLC, on June 10, 2019. [ECF Nos. 9 & 10].

         3.      Plaintiff and Crossnet International Transportation, Inc. settled their dispute and

  filed a Joint Stipulation of Dismissal, which the Court entered, with prejudice, on April 30, 2020.

  [ECF Nos. 31 & 32].

         4.      Yacht Export LLC has not timely answered or otherwise responded to the

  Complaint.
Case 1:19-cv-22154-DPG Document 33 Entered on FLSD Docket 05/26/2020 Page 2 of 2



          5.       As a result of Yacht Export LLC’s failure to respond to Plaintiff’s Complaint, or

  otherwise appear in this action, the Court accepts as true Plaintiff’s breach of contract, money due,

  and negligence allegations against Yacht Export LLC for containers transported by Plaintiff. Based

  thereon, it is

          ORDERED AND ADJUDGED that Plaintiff’s Motion for Default Judgment Under Fed.

  R. Civ. P. 55(b)(2) [ECF No. 28] as to Defendant Yacht Export LLC is GRANTED. In accordance

  with Federal Rule of Civil Procedure 58, final judgment will be entered separately.

          DONE AND ORDERED in Chambers at Miami, Florida, this 26th day of May, 2020.




                                                ________________________________
                                                DARRIN P. GAYLES
                                                UNITED STATES DISTRICT JUDGE




                                                   2
